internal_revenue_service number release date index number -------------------------------------------- ----------------------------------------------- -------------------------- ----------------------------- in re ----------------------- department of the treasury washington dc person to contact --------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-154516-02 date april legend legend trustor trust date date date date date date date a b court grandchild grandchild grandchild dear ------------ --------------- ---------------------------------------------- -------------------------- ---------------------- ------------------- ------------------------- --------------------- ------------------ ------------------- -------------- -------------------------------------------------- ---------------------------- ------------------------------- --------------------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the income gift and generation-skipping_transfer gst tax consequences of the proposed settlement you have requested the following rulings the proposed settlement of bona_fide administrative issues and the judicial construction of the trust will not cause the trust to lose its exempt status for gst tax purposes under section b a of the tax_reform_act_of_1986 the proposed settlement of bona_fide administrative issues and the judicial construction of the trust will not cause a taxable gift to be made by any beneficiary under sec_2501 of the internal_revenue_code plr-154516-02 the modification of the trust will not cause any beneficiary nor the trust to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 the facts submitted are as follows trustor established trust on date by means of a_trust indenture trustor amended the trust on date trustor died and trust became irrevocable on date before date paragraph b of trust provides that upon trustor s death after payment of certain specific bequests the trustee shall hold the remainder of the trust property less taxes and other obligations of the trustor in a continuing trust the trustee shall pay a of the net_income of the trust to each of trustor s children and the remaining a to the grandchildren in equal shares in the event that any or all of the trustor s children shall not survive the trustor or in any event upon their death the a share of the net_income of the trust shall then become subject_to distribution by the trustee in its sole discretion among the surviving trustor s children grandchildren and great-grandchildren in such amounts as the trustee deems prudent the trustee may also from time to time accumulate all or any part of the income for any of the persons to the extent that such accumulation is allowed by law and as the trustee deems advisable any income so accumulated as authorized by this paragraph may be added to principal and if so added shall thereafter be treated as principal and not as income the trustee shall have the right at any time and from time to time to exclude any beneficiary above designated from any distribution of income among the so designated beneficiaries and to make unequal distributions of income among the designated beneficiaries the trustee may also pay such portions of principal to the children or grandchildren or great-grandchildren as it may in its sole discretion determine to be in their best interests paragraph b also provides that following the death of a child the trustee shall have the right in its sole discretion to continue to pay prudent amounts of income to and for the benefit of a surviving_spouse of child the trustee shall in its sole discretion be entitled to distribute reasonable amounts of principal to such spouses if such should become necessary in properly maintaining and supporting them this trust shall terminate upon the death of the survivor of trustor s children and grandchildren living at the date of her death and the balance then on hand shall be distributed to the great-grandchildren per stirpes no addition has been made to the trust since trustor s death all trust income has been distributed during each year since trustor s death trustor s last surviving child died on date trustor had three grandchildren grandchild grandchild and grandchild each of whom are still living plr-154516-02 the trustee believes that the trust is ambiguous regarding whether the trustee s authority to accumulate income make unequal distributions and exclude any beneficiary from distributions affects the grandchildren s interests in the trust income or applies only to all other distributions from the trust also the trustee believes that the language of the trust creates an ambiguity whether the trust remainder is to be distributed among the great-grandchildren by right of representation or in equal shares the trustee petitioned court for an order instructing trustee as to the administration of the trust on three related issues i do the grandchildren have a vested interest in a of the trust income ii may the trustee pay to the beneficiaries a unitrust_amount equal to b of the value of the trust during each year to be paid from income and to the extent that income is insufficient from the principal of the trust iii is each great-grandchild entitled to an equal portion of the remainder upon the ultimate distribution of the trust the trust beneficiaries consisting of the grandchildren great-grandchildren and a court-appointed guardian ad litem representing the unascertained trust beneficiaries entered into an agreement for adjudicated compromise_agreement with the trustee executed by the interested parties in counterparts between date and date on date the court issued an order which i found that the interpretation of the trust instrument posed issues involving reasonable doubt and ii approved the terms of the agreement sec_3 of the agreement provides that trust continues until the death of the survivor of trustor s grandchildren during this time income and principal is distributed among the grandchildren and great-grandchildren distributions will not during the term of the trust be paid to more remote descendants or to any person other than a grandchild or great-grandchild the trustee will throughout the term of the trust distribute income and principal in the manner provided by this section sec_3_1 provides that the trustee will during each year distribute a unitrust_amount equal to the greater of a of the trust income or b of the value of the trust property sec_3_2 provides that the unitrust_amount will be divided into three equal shares allocating one share for each of the grandchildren whether living or deceased each share will consist of a pro_rata portion of each item_of_income and corpus comprising the unitrust_amount distributions to a grandchild or to the children of the grandchild will be charged exclusively against the share which is set_aside for that grandchild each share will be distributed in the following manner plr-154516-02 first to the grandchild the greater of i a of the trust accounting_income or ii a of the unitrust_amount which is allocated to the respective share second to the grandchild all or such portion of her remaining share of the unitrust_amount as the trustee considers appropriate to provide for the comfort and reasonable desires of the grandchild and last to the extent the unitrust_amount is not exhausted by payment to the grandchild the balance of the share will be distributed among the then living children of the grandchild in the manner provided by sec_3_4 sec_3_3 provides that following the death of a grandchild the trustee will allocate a of the accrued and undistributed_income determined as of the grandchild s death among the separate shares the income allocated the deceased grandchild s share will be distributed to the estate of the deceased grandchild the balance of the allocated unitrust_amount for the period in which the grandchild s death occurs and the unitrust_amount which is allocated to the share throughout the remaining term of the trust will be distributed among the then living children of the deceased grandchild in the manner provided by sec_3_4 if all great-grandchildren who are eligible to participate in distributions from a share have died that share of the unitrust_amount will be allocated to the other share s throughout the remaining term of the trust sec_3_4 provides that distributions of the unitrust_amount to great-grandchildren whether during or after the life of the respective parent - i will be paid exclusively from the share which is set_aside for the parent of the respective great-grandchild ii will be paid only to those great-grandchildren who are living at the time the distribution is made and iii will be in the proportions and relative amounts which the trustee in its discretion considers to be in the best interests of the distributee the amount distributed to a great-grandchild may differ from that distributed to his sibling s and the trustee may exclude any great-grandchild from participating in one or more distributions sec_3_5 provides in part that in addition to distribution of the unitrust_amount the trustee may from time to time distribute principal to a grandchild or great-grandchild of trustor if the trustee considers the distribution to be in the best interest of the distributee as authorized by paragraph b of the trust instrument sec_4 provides that upon the death of the survivor of grandchild grandchild and grandchild and after having set_aside the accrued and undistributed_income payable the deceased grandchild s estate the remaining trust property will be divided and distributed among the great-grandchildren in equal shares the descendants of a deceased great-grandchild will take by representation the share to which their deceased parent would have been entitled if a deceased great-grandchild has no then living descendant that share will lapse and be added to plr-154516-02 the shares of the remaining great-grandchildren and descendants of those who are deceased the order further states that the trustee is instructed to implement the foregoing provisions upon receipt of a ruling issued by the internal_revenue_service which determines that compliance with the provisions of the agreement will not result in adverse gst consequences law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a judicial construction of a governing under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 will not cause the trust to lose its exempt status judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state instrument of an exempt trust including a construction that does not satisfy sec_26_2601-1 will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in sec_26_2601-1 provides that a modification of the governing plr-154516-02 either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code grantor established an irrevocable_trust under the terms of which trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in this case the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code sec_26_2601-1 example considers a situation where in in this case the order will clarify the ambiguous language of the trust the order will also modify the distribution of income and principal provisions and distribute unitrust interests to trustor s grandchildren these actions will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed actions will not extend the time for vesting of any beneficial_interest in trust accordingly based on the facts submitted and representations made we conclude that the proposed settlement of bona_fide administrative issues and the judicial construction of ambiguous language of the trust will not cause the trust to lose its exempt status for gst purposes plr-154516-02 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations describes a situation in which the transfer of a vested_remainder interest was subject_to the gift_tax that example provides as follows if a is possessed of a vested_remainder interest in property subject_to being divested only in the event he should fail to survive one or more individuals or the happening of some other event an irrevocable assignment of all or any part of his interest would result in a transfer includible for federal gift_tax purposes in this case no atransfer of a beneficial_interest in the trust or of a part of a beneficial_interest in the trust has occurred as a result of the execution of the agreement or the issuance of the order the agreement and order represent a mutual understanding that clarifies and defines the interests that each of the beneficiaries received from the trustor at the time that the trust became irrevocable accordingly based on the facts submitted and representations made we conclude that the proposed settlement of bona_fide administrative issues and the judicial construction of ambiguous language of the trust will not cause a taxable gift to be made by any beneficiary under sec_2501 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interest in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in this case the modification of the discretionary income trust to a unitrust pursuant to the court order issued date and the other provisions in the court order do not result in a material difference in the legal entitlements enjoyed by the beneficiaries of the trust under the terms of the trust the trustee had discretion to pay portions of principal to the grandchildren under the unitrust the beneficiaries now have a right to a fixed amount of principal in the event the yearly income is not large enough the grandchildren are still only entitled to share equally in the a share of the income accordingly we conclude that no gain_or_loss is recognized as a result of the modification of the trust for purposes of sec_1001 in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter are being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
